DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 5 and 6 are allowed. The following is an examiner’s statement of reasons for allowance:

Claims 5-6 were previously (04/21/2022) objected to as being dependent upon a rejected base claim, but were indicated as being allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The closest prior art of record – Buckholtz et al. (US Patent Publication No. 2007/0084804 A1) - discloses a procedure for producing a liquid fertilizing product (e.g. making a liquid reaction mixture […] for application to land as a fertilizer) [Paragraph 0010, 0013] from a biosolids cake [Paragraph 0022] including hydrolysable material (e.g. undesirable microorganism, pathogenic material, viruses) [Paragraph 0014, 0033] and water (e.g. aqueous components of wastewater) by hydrolysis of the hydrolysable material (e.g. by treatment with alkali) [Paragraph 0033], wherein the addition of an the alkali initiates the hydrolysis of proteins present in the hydrolysable material, the biosolids cake having a total biosolids content of 18% or more by weight (e.g. 12-30% solids, exemplifying 22% solids) [Paragraph 0027; Table 1, entry 11], the procedure comprising:
positioning a process amount of the biosolids cake in a reactor vessel (e.g. passing the dewatered sewage sludge (i.e. biosolids cake) to a closed treatment vessel (element 100 in Annotated Fig. 1)) [Paragraph 0027]; 
(b) thermally treating the process amount of the biosolids cake in the reactor vessel (100) by heating to an elevated reaction temperature of generally about 50-120°F (10-49°C) [Paragraph 0030], and although Buckholtz does not explicitly disclose the claimed temperature range (75-100°C), the reference provides motivation for choosing increased temperature values (e.g. at temperature exceeding 50°F, the atmospheric exposure time needed to render the sewage sludge non-phytotoxic is generally less than […] maximum times) [Paragraph 0042], therefore the thermal treatment temperature is recognized as a result-effective variable i.e. a variable which achieve a recognized result, and the determination of the optimum or workable temperature ranges can therefore be determined by one of ordinary skill in the art by routine experimentation;
(c) adding an initial quantity of an alkali (stream 108) [Paragraph 0033], and mixing the initial quantity of the alkali and the process amount of the biosolids cake to form a reactor mixture (100) comprising the hydrolysable material (e.g. viruses) and the water in the reactor vessel having an initial pH greater than 12 [Paragraph 0033];
(d) incubating the reactor mixture in the reactor vessel for an incubation time period (e.g. a pH >12 for at least about two hours and at a pH >11.5 for at least about an additional 22 hours) [Paragraph 0033], to at least partially hydrolyze the hydrolysable material (e.g. eliminate viruses) [Paragraph 0033]; and;
(e) after the incubation time period, cooling the reactor mixture for a cooling period to an ambient temperature (e.g. venting the closed vessel to the atmosphere i.e. ambient temperature, for a sufficient time) [Paragraph 0029] for further hydrolysis of the hydrolysable (e.g. when alkali remains present).

The prior art references do not teach or render obvious all the cumulative limitations of the claims particular attention to the step of adding alkali after commencement of the incubation time period (claim 5) or after the commencement of the cooling period (claim 6).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        August 4, 2022